DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shirking sleeve having  at least one recess or at least one projection in its outer surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2, line 3-4, states “the at least one clamping jaw has a or a projection”; Examine suggests changing to -  -has a projection- -.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 11, 13-15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, “the recess” lacks a prior antecedent.
Regarding claims 9, 13, 14, and 17, there is an inconsistency in the language of the claim and that of the base claim 1 thus making its scope unclear.  Base claim 1 recites an apparatus with the sleeve functionally recited, thus indicating that the claims are directed to the subcombination, the apparatus.  However, claims 9, 13, 14, and 17 positively recites the sleeve, i.e. a longitudinal dimension, opening, thus indicating that the claim is directed to the combination of the sleeve and the apparatus.  As such it is unclear whether applicant intends the claim to be drawn to the combination or the 
Regarding claim 11, “the two levers” lacks a prior antecedent. 
Regarding claim 15, “the outside” lacks a prior antecedent.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14, depends upon claim 13, which already sets forth “a clamp that acts on clamping points of the shrink sleeve that are made by the clamping jaws”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-11, and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gang (US 5,894,846).
Gang discloses an apparatus for compressing and heating a shrink sleeve into whose one end is inserted a strand of a person’s own hair and into whose opposite end a foreign hair strand is inserted in order to extend the hair, a hot-melt adhesive being provided inside the sleeve, the apparatus (20) comprising two clamping jaws (34) between which the shrink sleeve (12) is received and is deformed by pressure and heat and a heating element in at least one of the clamping jaws (col. 4, lines 30-45; See Figure 3).
Regarding claim 2, wherein a clamping surface (31) of the at least one clamping jaw (34) a projection (ledge of 31) that deforms the shrink sleeve (12) and the hot-melt adhesive (see Figure 3).
Regarding claim 3, wherein the projection (31) is formed or is constructed such that a smaller amount of pressure is exerted the shrink sleeve (12) in a central region thereof than in regions closer to the two shrink sleeve ends (see Figures 1 and 2).
Regarding claim 4, each clamping jaw (34) is at a respective inner ends of two levers (36) fastened to each other by a pivot (32) (see Figure 3).

Regarding claim 10, two clamping jaws (34) each have ridges or strips (31) that project toward the shrink sleeve (12) and extend parallel to the longitudinal direction of the profile-shaped clamping jaws (34) (see Figures 3 and 4).
Regarding claim 11, the clamping jaws (34) are each fastened to a respective one of the two levers (36) by a profile end.
Regarding claim 13, a clamp (46) is provided that acts on clamping points of the shrink sleeve that are made by the clamping jaws (34) (see Figure 4).
Regarding claim 14, the clamp (46, via 31) acts on the shrink sleeve (12) on either side of the clamping points produced by the clamping jaws (see Figure 4).
Regarding claim 15, the clamp (46) has a profile of a U-section whose the free ends face the clamping points and engage over the outside of one of the clamping jaws (31) (see Figure 4).
Regarding claim 16, the heating element generates the heat by ultrasound (col. 4, lines 30-40).
Regarding claim 17, the at least one of the clamping jaws (34) has at least one opening or hole that ends on the shrink sleeve and via which the hot-melt adhesive can be influenced (see Figure 3).
Regarding claim 18 a shrink sleeve (12) has at least one recess or at least one projection (center bulge) in its outer surface in order to fix the shrink sleeve to the jaws of the clamping apparatus (see Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gang (US 5,894,846) in view of Tokko (US 2017/0099902).
Regarding claims 5-7, Gang discloses the claimed invention except for the two levers are articulated to each other such that when the lever ends remote from the clamping jaws press against each other the clamping jaws move away from each other. Tokko teaches a hair extension tool comprising two jaws (12, 14), with two levers (24) wherein the levers are articulated to each other such that when the lever ends remote from the clamping jaws press against each other the clamping jaws move away from each other and further comprising a spring element (28) that is adjustable. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the levers of Gang be made as remote spring levers as taught by Tokko to allow the user the ability to control the presser exerted on the clamping jaws.
Regarding claim 12, Gang does not disclose each lever form an angle with the clamping jaw fastened thereto.  Tokko teaches the lever forming an angle (90 degrees) with the clamping jaw fastened thereto (see Figure 15). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the clamping jaws of Gang be formed at an angle to the levers as taught by Tokko to allow the user to .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gang (US 5,894,846) in view of Thompson et al. (US 5,783,800).
Gang discloses the claimed invention except for the clamping jaws having two or more seats that are parallel to one another. Thompson et al. teaches a heated hair clamping tool having jaws with two or more seats (44, 46, 48, 50) that are parallel to one another (see Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the clamping jaws of Gang be made with more than two seats as taught by Thompson et al. to allow the to grip more than one section of hair at a time.

Conclusion



	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
3/4/2022